PELHAM, J.
The defendant was convicted of a violation of the prohibition laws. The state’s witness testified to having bought a pint of whisky from defendant, for which he paid defendant 65 cents; that the defendant personally delivered the whiskey and received the money.
There was no error in refusing to allow the defendant to prove by the witness John Dotson whose whisky it was the state’s witness had picked up and taken off with him. on the occasion testified to by this witness Dotson. From the testimony of the two witnesses it would appear that the two transactions, were entirely separate and distinct, and that the incidents related by Dotson had no reference to the time testified to by the state’s witness when he received the whisky from the defendant in person and paid him for it. Under such circumstances as testified to by the state’s witness, it was immaterial who the whisky belonged to.
It was not improper to allow the state to cross-examine the defendant’s witness Bob Dotson touching *199his conviction for crime. Code, § 4009. His conviction of a felony was properly admitted, as affecting his credibility. Wingate v. State, 1 Ala. App. 40, 55 South. 953; Murphy v. State, 108 Ala. 10, 18 South. 557; Wells v. State, 131 Ala. 48, 31 South. 572; Deal v. State, 136 Ala. 52, 34 South. 43; Gordon v. State, 140 Ala. 29, 36 South. 1009.
The evidence that defendant had applied for a revenue license to sell liquor was admissible. — Acts 1009, p. 89, § 22%. There is nothing in the defendant’s contention that the evidence was too general, and did not go to show that the time and place involved in the transaction -in question was included. The hill of exceptions shows that the defendant admitted that he had such a license, and that it covered the time laid in the indictment.
The refused charge, requested by the defendant, is covered by given charges Nos. 4 and 5.
There is no error shown, and the case will be affirmed.
Affirmed.